Exhibit 10.39

CONSENT AND FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS CONSENT AND FIRST AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into as of February 3, 2011, by and between OXFORD
FINANCE CORPORATION (“Lender”) and OMEROS CORPORATION, a Washington corporation
(“Borrower”) whose address is 1420 5th Avenue, Suite 2600, Seattle, WA 98101.

RECITALS

A. Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of October 21, 2010 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Lender consent to the creation and/or acquisition
of new subsidiaries and amend the Loan Agreement to make certain revisions to
the Loan Agreement as more fully set forth herein.

D. Lender has agreed to provide such consent and to so amend certain provisions
of the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Consent.

Notwithstanding any provision of the Loan Agreement to the contrary, Lender
hereby acknowledges and agrees that Borrower may create and/or acquire the
Polish Subsidiaries, provided Borrower (i) may not capitalize the Polish
Subsidiaries with greater than Thirty Thousand Dollars ($30,000) (US) in the
aggregate (the “Initial Capitalization”); (ii) other than the Initial
Capitalization, may not Transfer any assets to, make any other Investments in,
or create or permit to be created by any Polish Subsidiary any Transfers, Liens
or Indebtedness; and (iii) shall, upon the earlier of (x) June 1, 2011 and
(y) the receipt by any Polish Subsidiary of



--------------------------------------------------------------------------------

the proceeds of any grant or similar monies (including in the form of an
Investment or otherwise) from the Polish government (or any other source)
(collectively, the “Polish Investment”), deliver to Lender the Polish Share
Pledge and take such other actions as Lender shall reasonably request; provided
further that Borrower acknowledges and agrees that in the event the Polish
Investment is not received and deployed in substantial part by June 30, 2012,
Borrower shall, within 20 days’ thereof, cause the Polish Subsidiaries to be
dissolved.

3. Amendments to Loan Agreement.

3.1 Section 6.1 (Government Compliance). Clause (a) of Section 6.1 is hereby
amended and restated as follows:

“Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Change. Notwithstanding the foregoing, Borrower may
dissolve the Polish Subsidiaries in accordance with the terms of the First
Amendment. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a Material Adverse Change.

3.2 Section 7.3 (Mergers or Acquisitions). Section 7.3 is hereby amended by
adding the following clause (iii) after the end of clause (ii):

“and (iii) Borrower may acquire the Polish Subsidiaries pursuant to the terms of
the First Amendment.”

3.3 Section 13.1 (Definitions).

(a) Clause (c) of the definition of “Permitted Investments” is hereby amended
and restated as follows:

“(i) Investments by Borrower in Subsidiaries (other than Non-Operating
Subsidiary and the Polish Subsidiaries) not to exceed $100,000 in the aggregate
in any fiscal year, (ii) the Initial Capitalization of the Polish Subsidiaries,
(iii) Investments by Borrower in any Domestic Subsidiary that has guaranteed the
Obligations hereunder and (iv) Investments by Subsidiaries in other Subsidiaries
or in Borrower (in each case, other than Non-Operating Subsidiary and the Polish
Subsidiaries);”

(b) The following defined terms are hereby added to Section 13.1 of the Loan
Agreement in their appropriate alphabetical order:

“First Amendment” means that certain Consent and First Amendment to Loan and
Security Agreement, dated as of February 3, 2011, by and between Borrower and
Lender.

 

2



--------------------------------------------------------------------------------

“Initial Capitalization” is defined in the First Amendment.

“Polish Share Pledge” means the pledge by Borrower to Lender of one hundred
percent (100%) of the ownership interests in the Polish Subsidiaries, together
with such documents and instruments as Lender deems necessary in connection
therewith.

“Polish Investment” is defined in the First Amendment.

“Polish Subsidiaries” means no more than two (2) Subsidiaries of Borrower,
organized under the laws of Poland.

4. Limitation of Amendments.

4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender or any Lender may now have or may have in the future under
or in connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b), except as expressly set forth above,
no Event of Default has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Lender on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

3



--------------------------------------------------------------------------------

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made or as may be
required in connection with the Polish Share Pledge; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Lender of this Amendment by each party hereto, and
Borrower’s payment of all Lender Expenses incurred through the date of this
Amendment.

[Balance of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER:     BORROWER: Oxford Finance Corporation     OMEROS CORPORATION By:  
/s/ John G. Henderson     By:   /s/ Gregory A. Demopulos Name:   John G.
Henderson     Name:   Gregory A. Demopulos, M.D. Title:   Vice President &
General Counsel     Title:   Chairman and CEO

[Signature Page to First Amendment to Loan and Security Agreement]